DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, first, the limitation “a hammering tester hammer part error signal generator configured to generate a hammering tester hammer part error signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 
Second, the limitation “a second sensor data frequency characteristic interpolator configured to receive the generated hammering tester hammer part error signal and the generated hammering tester hammer part position/attitude signal and generate a second sensor data frequency characteristic interpolation signal from the received hammering tester hammer part error signal and the received hammering tester hammer part position/attitude signal” is not enabled. The specification failed to provide detailed information regarding how to generate a second sensor data frequency characteristic interpolation signal from the received hammering tester hammer part error signal and the received hammering tester hammer part position/attitude signal.
Regarding claim 2, the limitation “wherein the hammering tester hammer part error signal is generated from the distance sensor signal, the force sensor signal and the remote end part position/attitude sensor signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 (Paragraph 63 of present application publication), however, the specification failed to provide detailed information regarding how to use 
Regarding claim 3, the limitation “wherein the hammering tester hammer part position/attitude signal is generated from the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal” is not enabled, the specification failed to provide detailed information regarding how to use the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal to generate the hammering tester hammer part position/attitude signal.
Regarding claim 4, the limitation “a combination of a weighting processing which takes account of a frequency characteristic of a control system for position and attitude of the moving body” is not enabled, the specification failed to provide any information regarding what is a weighting processing and how to apply a weighting processing to the chassis position/attitude estimation signal.
Regarding claim 5, the limitation “wherein the second sensor data frequency characteristic interpolator is configured to generate the second sensor data frequency characteristic interpolation signal by applying, to the hammering tester hammer part error signal and the hammering tester hammer part position/attitude signal, a combination of a weighting processing which takes account of a frequency characteristic of a control system for the linear motion part, the remote end part and the 
Regarding claim 8, first, the limitation “generating a hammering tester hammer part error signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 (Paragraph 63 of present application publication), however, the specification failed to provide detailed information regarding how to use the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 to generate the hammering tester hammer part error signal 21. Furthermore, what is the hammering tester hammer part error signal? Is it a signal regarding errors in the distance sensor, in the force sensor, in the remote end part position/attitude sensor or a combination of different errors?
Second, the limitation “generating a second sensor data frequency characteristic interpolation signal from the generated hammering tester hammer part error signal and the generated hammering tester hammer part position/attitude signal” is not enabled. The specification failed to provide detailed information regarding how to generate a 
Regarding claim 9, the limitation “generating the hammering tester hammer part error signal from the distance sensor signal, the force sensor signal and the remote end part position/attitude sensor signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 (Paragraph 63 of present application publication), however, the specification failed to provide detailed information regarding how to use the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 to generate the hammering tester hammer part error signal 21. Furthermore, what is the hammering tester hammer part error signal? Is it a signal regarding errors in the distance sensor, in the force sensor, in the remote end part position/attitude sensor or a combination of different errors?
Regarding claim 10, the limitation “generating the hammering tester hammer part position/attitude signal from the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal” is not enabled, the specification failed to provide detailed information regarding how to use the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal to generate the hammering tester hammer part position/attitude signal.

Regarding claim 12, the limitation “generating the second sensor data frequency characteristic interpolation signal by applying, to the hammering tester hammer part error signal and the hammering tester hammer part position/attitude signal, a combination of a weighting processing which takes account of a frequency characteristic of a control system for the linear motion part, the remote end part and the arm part of the hammering tester arm, and an interpolation processing between sampling frequencies” is not enabled. First, the specification failed to provide detailed information regarding how to generate a second sensor data frequency characteristic interpolation signal from the received hammering tester hammer part error signal and the received hammering tester hammer part position/attitude signal. Second, the specification failed to provide any information regarding what is a weighting processing and how to apply a weighting processing to the chassis position/attitude estimation signal.
Regarding claim 15, first, the limitation “generating a hammering tester hammer part error signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 (Paragraph 63 of present application publication), however, the specification failed to provide 
Second, the limitation “generating a second sensor data frequency characteristic interpolation signal from the generated hammering tester hammer part error signal and the generated hammering tester hammer part position/attitude signal” is not enabled. The specification failed to provide detailed information regarding how to generate a second sensor data frequency characteristic interpolation signal from the received hammering tester hammer part error signal and the received hammering tester hammer part position/attitude signal.
Regarding claim 24, the limitation “generating the hammering tester hammer part error signal from the distance sensor signal, the force sensor signal and the remote end part position/attitude sensor signal” is not enabled, the specification disclosed that the hammering tester hammer part error signal 21 is generated from the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 (Paragraph 63 of present application publication), however, the specification failed to provide detailed information regarding how to use the distance sensor signal 26, the force sensor signal 27 and the remote end part position/attitude sensor signal 28 to generate the hammering tester hammer part error signal 21. Furthermore, what is the hammering tester hammer part error signal? Is it a signal regarding errors in the 
Regarding claim 25, the limitation “generating the hammering tester hammer part position/attitude signal from the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal” is not enabled, the specification failed to provide detailed information regarding how to use the linear motion part displacement sensor signal, the remote end part angle sensor signal and the arm part angle sensor signal to generate the hammering tester hammer part position/attitude signal.
Regarding claim 26, the limitation “a combination of a weighting processing which takes account of a frequency characteristic of a control system for position and attitude of the moving body” is not enabled, the specification failed to provide any information regarding what is a weighting processing and how to apply a weighting processing to the chassis position/attitude estimation signal. Also, the limitation “generating the second sensor data frequency characteristic interpolation signal by applying, to the hammering tester hammer part error signal and the hammering tester hammer part position/attitude signal, a combination of a weighting processing which takes account of a frequency characteristic of a control system for the linear motion part, the remote end part and the arm part of the hammering tester arm, and an interpolation processing between sampling frequencies” is not enabled. First, the specification failed to provide detailed information regarding how to generate a second sensor data frequency characteristic interpolation signal from the received hammering tester hammer part error signal and the received hammering tester hammer part 
The remaining claims are rejected due to their dependence.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “hammering tester hammer part error signal” is indefinite. What is the hammering tester hammer part error signal? Is it a signal regarding errors in the distance sensor, in the force sensor, in the remote end part position/attitude sensor or a combination of different errors? The specification failed to provide a definition for the term “hammering tester hammer part error signal” and one of ordinary skill in the art does not understand what the hammering tester hammer part error signal is.

Claim 5 recites the limitation "the linear motion part, the remote end part and the arm part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the linear motion part, the remote end part and the arm part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the linear motion part, the remote end part and the arm part" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861